DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
Claim 2 is cancelled, claims 1 and 3-20 are pending, and claims 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
The font (color) of the underlined text and strike-through text is not black, and converts into illegible text in the Adobe PDF document of record.  Any future amendment will be considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borlinghaus et al. (5,375,653) in view of Knight et al. (6,845,813).
Borlinghaus et al. (Figures 3-4, annotated next page) discloses a heat exchanger comprising:
a heat exchanger core (14, 24) having an inlet 20, an outlet (left side, not shown), and a fluid passageway 14 fluidly connecting the inlet 20 to the outlet, wherein the fluid passageway 14 is in thermal communication with a second passageway with a shell side fluid,
an inlet flow conditioner 18 (Figure 4, annotated, next page) comprising:
a central attachment body; and
a plurality of guide vanes 19 extending from the central attachment body, the plurality of guide vanes 19 being configured to impart a swirl upon fluid flow entering the inlet of the inlet flow conditioner 18 and exiting the outlet of the inlet flow conditioner 18; and

    PNG
    media_image1.png
    637
    456
    media_image1.png
    Greyscale


an inlet manifold fluidly 16 connecting the inlet flow conditioner 18 to the heat exchanger core (14, 24), the inlet manifold 16 comprising an inlet connected to the outlet of the inlet flow conditioner 18, an outlet connected to the inlet 20 of the heat exchanger core (14, 24), and an outer wall extending from the inlet of the inlet manifold 16 to the outlet of the inlet manifold 16, wherein the inlet flow manifold 16 is configured to expand the fluid flow to feed into the heat exchanger core (14, 24),
wherein the inlet flow conditioner 18 is oriented parallel with the inlet manifold 16 and the heat exchanger core (14, 24), and
wherein the swirl imparted by the inlet flow conditioner 18 is configured to force the fluid flow towards the outer wall of the inlet manifold 16;
but does not disclose an inlet pipe having an outlet fluidly connected to the inlet of the heat exchanger core (14, 24), the inlet pipe configured to provide fluid flow to the inlet of the heat exchanger core (14, 24), the outlet of the inlet pipe having a cross-sectional area less than a cross-sectional area of the inlet of the heat exchanger core (14, 24); nor

an outer shell located radially outward from the central attachment body, the outer shell comprising an inlet connected to the outlet of the inlet pipe, and an outlet opposite the inlet and connected to the inlet 20 of the heat exchanger core (14, 24), and the plurality of guide vanes 19 extending from the central attachment body to the outer shell.
Knight et al. (Figures 3-8) discloses a heat exchanger (not fully shown, but similar to device 30 in Figure 1), the heat exchanger comprising:
a heat exchanger core (32, 34) having an inlet 36 (tube sheet), an outlet 38 (similar to device 30 in Figure 1), and a fluid passageway 34 fluidly connecting the inlet 36 to the outlet 38, wherein the fluid passageway 34 is in thermal communication with a second passageway with another fluid (e.g. feed water);
an inlet pipe 20 (Figure 3 annotated, below) having an outlet fluidly connected to the inlet 36 of the heat exchanger core (32, 34), the inlet pipe 20 configured to provide fluid flow to the inlet 36 of the heat exchanger core (32, 34), the outlet of the inlet pipe 20 having a cross-sectional area less than a cross-sectional area of the inlet 36 of the heat exchanger core (32, 34) for the purpose of facilitating fluid connection to the heat exchanger; and


    PNG
    media_image2.png
    601
    566
    media_image2.png
    Greyscale


an inlet flow conditioner 100 fluidly connecting the outlet of the inlet pipe 20 to the inlet 36 of the heat exchanger core of tubes 34, the inlet flow conditioner 100 comprising:
a central attachment body 110;
an outer shell (dark grey line) located radially outward from the central attachment body 110, the outer shell comprising an inlet (left side) and an outlet (right side) opposite the inlet; and
a plurality of guide vanes 140 extending from the central attachment body 110 to the outer shell;
wherein an outlet (along vertical light grey line) of the inlet flow conditioner 100 has a cross-sectional area larger than a cross-sectional area of the inlet of the inlet flow conditioner outlet of the inlet pipe 20) for the purpose of facilitating manufacture and minimizing pressure drop and/or increasing the fluid distribution area, respectively.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Borlinghaus et al. an inlet pipe fluidly connected to the heat exchanger core for the purpose of facilitating fluid connection to the heat exchanger, and the inlet flow conditioner further comprising an outer shell located radially outward from the central attachment body and the a plurality of guide vanes, including an outlet having a cross-sectional area larger than a cross-sectional area of the inlet for the purpose of facilitating manufacture and minimizing pressure drop and/or increasing the fluid distribution area, respectively as recognized by Knight et al..
The recitation “for a gas turbine engine” in the preamble is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Additionally, the recitations “cooling fluid” and “hot airflow” are not structural limitations, since the device does not undergo a structural metamorphosis when employed with different working fluids in a different working environment.
Regarding claim 3, Figure 3 of Borlinghaus et al. discloses the outlet of the inlet manifold 16 has a cross-sectional area larger than a cross-sectional area of the inlet of the inlet manifold 16.
Regarding claim 4, Figure 3 of Borlinghaus et al. discloses the cross-sectional area of the outlet of the inlet manifold 16 is about equal to the cross-sectional area of the inlet 20 of the heat exchanger core (14, 24).
outlet of the inlet flow conditioner 100 has a cross-sectional area larger than a cross-sectional area of the inlet of the inlet flow conditioner 100 (coinciding with the outlet of the inlet pipe 20).
Regarding claim 6, Figure 3 (annotated, page 7) of Knight et al. discloses the cross-sectional area of the outlet of the inlet flow conditioner 100 is about equal to the cross-sectional area of the inlet (along vertical light grey line) of the inlet manifold.
Regarding claim 7, Figure 3 (annotated, page 7) of Knight et al. discloses the cross-sectional area of the inlet of the inlet flow conditioner 100 (coinciding with the outlet of the inlet pipe 20) is about equal to the cross-sectional area of the outlet of the inlet pipe 20.
Regarding claim 11, Figure 3 of Borlinghaus et al. discloses the outer shell of the inlet manifold 16 is a conical frustum in shape.
Regarding claim 12, Figure 3 of Borlinghaus et al. discloses the outer shell of the inlet manifold 16 is contoured.
Regarding claim 13, as applied to claim 5 above, the claim limitations are met.
Regarding claim 14, as best understood, as applied to claim 4 above, the claim limitations are met.
Regarding claim 15, Figure 3 (annotated, page 7) of Knight et al. discloses the inlet of the inlet flow conditioner 100 (coinciding with the outlet of the inlet pipe 20) is connected to the outlet of the inlet pipe 20, and wherein the cross-sectional area of the inlet of the inlet flow conditioner 100 is about equal to the cross-sectional area of the outlet of the inlet pipe 20.
Regarding claims 19-20, as applied to claim 1 above, the plurality of guide vanes 19 extending from the central attachment body of Borlinghaus et al. to the outer shell as taught by Knight et al. is read as a “means for imparting swirl.”
(s) 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borlinghaus et al. (5,375,653) in view of Knight et al. (6,845,813) as applied to claims 1, 3-7, 11-15 and 19-20 above, and further in view of Kim (6,158,412).
	The combined teachings of Borlinghaus et al. and Knight et al. lack the central attachment body further comprises a nose cone proximate the inlet of the inlet flow conditioner 18.
Kim (Figures 4 and 6) discloses an inlet flow conditioner 16 fluidly connecting an inlet pipe 32 to the inlet of an inlet manifold 31, the inlet flow conditioner 16 comprising:
a central attachment body 21;
an outer shell 17 located radially outward from the central attachment body 21, the outer shell 17 comprising an inlet (top) and an outlet (bottom) opposite the inlet; and
a plurality of guide vanes 12 extending from the central attachment body 21 to the outer shell 17, the plurality of guide vanes 12 being configured to impart a swirl upon airflow entering the inlet and exiting the outlet of the inlet flow conditioner 16 (column 4, lines 36-39);
the central attachment body 21 further comprises a nose cone 20 proximate the inlet and being configured to direct fluid flow entering the inlet around the central attachment body 21 for the purpose of minimizing pressure drop (column 4, lines 47-52).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Borlinghaus et al. and Knight et al. a nose cone proximate the inlet of the inlet flow conditioner for the purpose of minimizing pressure drop as recognized by Kim.
Regarding claim 9, Figure 4 (column 4, lines 56-59) of Kim discloses the central attachment body 21 further comprises a tail cone 22 (incorrectly labelled as 19) proximate the 
Regarding claim 10, as applied to claim 9 above, the claim limitations are met.
Regarding claim 16, Figure 4 of Kim discloses the nose cone 20 extends beyond the inlet (at leading edge 13) of the inlet flow conditioner 16.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“There is no basis for “the passageway is a single fluid passageway” in claim 1, lines 9-10.” on page 2.
The statement should have read “There is no basis for “the passageway is a single fluid passageway” in claim 19, lines 9-10.”
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of the claim amendments.
The rejections in view of Hassdenteufel et al. (DE 10 2005 042 315) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763